COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                NO. 02-12-00040-CR


STACEY KEVIN HOLBERT                                               APPELLANT

                                         V.

THE STATE OF TEXAS                                                      STATE


                                      ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      A grand jury indicted appellant Stacey Kevin Holbert on July 15, 2008, for

theft of property valued between $20,000 and $100,000—a third-degree felony.

See Tex. Penal Code Ann. § 31.03(e)(5) (West Supp. 2012). Pursuant to a plea

bargain, Holbert pleaded guilty, and in accordance with the terms of the plea-

bargain agreement, the trial court placed him on deferred adjudication community

supervision for six years.
      1
       See Tex. R. App. P. 47.4.
      The State petitioned the trial court to revoke Holbert’s community

supervision and to adjudicate him guilty on December 2, 2011, asserting that

Holbert had violated multiple conditions of his community supervision. At the

revocation hearing, Holbert pleaded ―not true‖ to the petition’s allegations, but the

State presented evidence of them, and the trial court found them to be true.

Thus, the trial court convicted Holbert and sentenced him to five years’

confinement. The trial court also ordered him to pay restitution. Holbert brought

this appeal.

      Holbert’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. In his brief, counsel avers that

this appeal is wholly frivolous and that there are no arguable grounds for appeal.

Counsel’s brief and motion meet the requirements of Anders v. California by

presenting a professional evaluation of the record and demonstrating why there

are no arguable grounds for relief. 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400

(1967); see In re Schulman, 252 S.W.3d 403, 406–12 (Tex. Crim. App. 2008)

(orig. proceeding) (analyzing the effect of Anders). Holbert had an opportunity to

file a pro se brief but did not. The State has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

must undertake an independent examination of the record. See Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Alexander v. State, 301 S.W.3d
361, 363 (Tex. App.—Fort Worth 2009, no pet.).              Only then may we grant


                                           2
counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109
S. Ct. 346, 351 (1988). We have carefully reviewed the record and counsel’s

brief. We agree with counsel that the appeal is wholly frivolous and without

merit; we find nothing in the record that might arguably support the appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also

Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.




                                                   BILL MEIER
                                                   JUSTICE

PANEL: DAUPHINOT, GARDNER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 20, 2013




                                         3